January 9, 2013 ViaE-mail and EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet Washington D.C., 20549 Attn: Jim B. Rosenberg, Senior Assistant Chief Accountant Re:Tengion, Inc. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 28, 2012 and amended April 24, 2012 Form 10-Q for the Quarterly Period Ended March 31, 2012 Filed May 10, 2012 Form 10-Q for the Quarterly Period Ended June 30, 2012 Filed August 14, 2012 Form 10-Q for the Quarterly Period Ended September 30, 2012 Filed November 14, 2012 File No.001-34688 Ladies and Gentlemen: On behalf of our client, Tengion, Inc. (the “Company”), set forth below is our response to your letter dated December 21, 2012 (the “Letter”) relating to the Company’s Form 10-K for the fiscal year ended December 31, 2011, filed March 28, 2012 and amended April 24, 2012, the Form 10-Q for the quarterly period ended March 31, 2012, filed May 10, 2012, the Form 10-Q for the quarterly period ended June 30, 2012, filed August 14, 2012 and the Form 10-Q for the quarterly period ended September 30, 2012, filed November 14, 2012 (collectively, the “Reports”).The comment from the Letter is repeated below, and, for convenience of reference, the number beside the comment corresponds to the paragraph numbering indicated in the Letter. United States Securities and Exchange Commission January 9, 2013 Page 2 Exhibit 31: Certifications 1. Please amend your Forms 10-Q for the quarterly periods ended March 31, 2012, June 30, 2012 and September 30, 2012 to provide certifications that include reference to internal controls over financial reporting in the introductory paragraph to item 4 and in item 4(b) as required by Item 601(b)(31) of Regulation S-K and that remove the duplicate 4(d) certification that is the same as your 4(c) certification.In addition, please amend your Form 10-K/A filed April 24, 2012 to provide the entire certification required by Item 601(b)(31). On January 9, 2013, the Company filed amended Reports to correct the certifications. Please contact the undersigned at (215) 864-8635 or Justin P. Klein at (215) 864-8606 with any other questions. Sincerely, Joseph W. La Barge cc:A. Brian Davis, Tengion, Inc.
